EXHIBIT ROWAN COMPANIES, INC. OFFSHORE RIG FLEET AND CONTRACT STATUS As of May 18, 2009 OFFSHORE RIGS Contract Status LeTourneau Depth (feet) Year in Day Rate Estimated Name Class Water Drilling Service Location Customer (in thousands) Duration Comments ($ in thousands) Cantilever Jack-up Rigs: Rowan EXL #4 S116-E 350 35,000 TBD TBD TBD TBD TBD Rig construction currently suspended; determination to resume construction expected by mid year 2009. Rowan EXL #3 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig currently under construction with delivery expected in 2010. Joe Douglas 240-C 400 35,000 TBD TBD TBD TBD TBD Rig construction currently suspended; determination to resume construction expected by mid year 2009. Rowan EXL #2 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig currently under construction with delivery expected in 2010. Rowan EXL #1 S116-E 350 35,000 2010 TBD TBD TBD TBD Rig currently under construction with delivery expected in 2010. Ralph Coffman 240-C 400 35,000 2009 TBD TBD TBD TBD Rig currently under construction with delivery expected during Q4 2009. J.P. Bussell 225-C 300 35,000 2008 Gulf of Mexico Helis Low 50s July 2009 Egypt Shell Low 180s May 2011 Rig is contracted for two wells (approximately 20-24 months) expected to commence during Q4 2009; day rate includes amortization of related mobilization/modification revenues. Rowan-Mississippi 240-C 375 35,000 2008 Gulf of Mexico McMoRan Low 220s November 2010 Hank Boswell 225-C 300 35,000 2006 Middle East Saudi Aramco Low 190s March 2011 Bob Keller 225-C 300 35,000 2005 Middle East Saudi Aramco Low 180s May 2011 Scooter Yeargain 225-C 300 35,000 2004 Middle East Saudi Aramco Low 190s March 2011 Bob Palmer 224-C 550 35,000 2003 Gulf of Mexico BP Low 220s June 2009 Rowan Gorilla VII 219-C 400 35,000 2002 West Africa Cabinda Low 330s April 2010 Day rate includes estimated amortization of related mobilization/modification revenues. Rowan Gorilla VI 219-C 400 35,000 2000 North Sea CNR Mid 300s June BG Low 150s August 2009 Rig is expected to enter shipyard at the beginning of July 2009 for upgrades in connection with Norwegian certification requirements. BG Mid 320s June 2010 Rowan Gorilla V 219-C 400 35,000 1998 North Sea Total Low 260s January 2010 Rowan Gorilla IV 200-C 450 35,000 1986 Gulf of Mexico Shipyard Rig is currently in the shipyard undergoing modifications and is expected to arrive in Mexico in lateJune 2009. Mexico PEMEX Mid 150s July 2011 Day rate includes estimated amortization of related mobilization/modification revenues. Rowan Gorilla III 200-C 450 30,000 1984 Eastern Canada ExxonMobil Mid 300s August 2009 Binding letter of intent for one well (approximately 90 days); rig has arrived in Canada and will begin operations late May 2009; day rate includes estimated amortization of related mobilization/modification revenues.Rig was idle during the month of April 2009. EnCana Mid 300s March 2010 Day rate includes estimated amortization of related mobilization/modification revenues. Rowan Gorilla II 200-C 450 30,000 1984 Gulf of Mexico Devon Low 190s January 2011 Rowan-California 116-C 300 30,000 1983 Middle East Available Rig came off contract at the beginning of May and is expect to be in the shipyard for modifications/upgrades until the end of July 2009. Cecil Provine 116-C 300 30,000 1982 Gulf of Mexico ERT Low 60s July 2009 Rig was idle for 22 days during April 2009. Gilbert Rowe 116-C 350 30,000 1981 Middle East Maersk Low 100s March 2010 Arch Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s December 2009 Charles Rowan 116-C 350 30,000 1981 Middle East Saudi Aramco Mid 110s June Rowan-Paris 116-C 350 30,000 1980 Middle East Maersk Low 170s January 2010 Rowan-Middletown 116-C 350 30,000 1980 Middle East Available Rig came off contract in mid May. Conventional Jack-up Rigs: Rowan-Juneau 116 250 30,000 1977 Gulf of Mexico Available Rowan-Alaska 84 350 30,000 1975 Gulf of Mexico Apache Low 70s May 2009 Rig was idle for 18 days during April 2009. Rowan-Louisiana 84 350 30,000 1975 Gulf of Mexico Newfield High 90s June 2009 Rig was idle during the month of April Rig Class denotes LeTourneau, Inc. hull number. 200-C is a Gorilla class unit designed for extreme hostile environment capability. 219-C is a Super Gorilla class unit, an enhanced version of the Gorilla class, and 224-C is a Super Gorilla XL design. 225-C is a Tarzan Class unit.240-C is LeTourneau's latest jack-up design.Rowan EXL is an enhanced version of the Super 116E class.Unless otherwise indicated, all day rates include estimated amortization of contract mobilization/modification revenues. Estimated contract durations reflect either stated drilling periods or expected time required for the contracted well or wells. ROWAN HEREBY ADVISES THAT THE TABLE SET FORTH ABOVE MAY CONTAIN INACCURATE, INCOMPLETE AND/OR INCORRECT INFORMATION AND IS SUBJECT TO CHANGE AT ANY TIME. THE INFORMATION SHOULD NOT BE RELIED UPON FOR ANY PURPOSE, AND ROWAN HEREBY DISCLAIMS ANY LIABILITY RELATING TO THE USE OF THE INFORMATION SET FORTH ABOVE. This report contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, statements as to the expectations, beliefs and future expected financial performance of the Company that are based on current expectations and are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from those projected by the Company. Relevant factors have been disclosed in the Company's filiings with the U. S. Securities and Exchange Commission.
